Per Curiam.

The contract between the parties, while perhaps at variance with the usual pattern of contracts between author and publisher, is a complete and unconditional grant by the plaintiff to the defendant of the right to publish the plaintiff’s literary works in book form, in such style and manner as the defendant shall deem expedient and at such time or times as it shall see'fit, in consideration for an outright fixed payment, with the specific provision that no further money shall be payable or paid to the plaintiff on earnings on such works in volume form in America or Canada. We see no triable issue on plaintiff’s claim to additional payments on account of reprinted issues, and the defendants’ motion for summary judgment should have been granted.
The order appealed from is reversed, with $20 costs and disbursements to appellants, and the motion for summary judgment granted and judgment is directed to be entered herein dismissing the complaint, with costs to defendants.